SUMMARY ORDER
Appellant Attila Szucs appeals from a judgement of the United States District Court for the Eastern District of New York (Korman, J.). Szucs pled guilty without benefit of a plea agreement to both counts of a Superseding Indictment— one count of conspiracy to distribute and possess with intent to distribute MDMA and one count of distribution and possession with intent to distribute MDMA. The district court sentenced Szucs to 37 months’ imprisonment, the bottom of the Guidelines range of 37 to 46 months calculated by the district court. We assume the parties’ familiarity with the underlying facts and the procedural history of the case.
Szucs does not challenge the district court’s Guidelines calculation, but argues that it failed to adequately consider the factors listed in 18 U.S.C. § 3553(a). The record reveals that these factors were adequately considered by the district court. Szucs’s sole complaint seems to be that the district court did not explicitly list the § 3553(a) factors. We have held that “a sentencing judge’s decision not to discuss explicitly the sentencing factors or not to review them in the exact language of the statute does not, without more, overcome the presumption that she took them all properly into account.” United States v. Pereira, 465 F.3d 515, 523 (2d Cir.2006); see also United States v. Fernandez, 443 F.3d 19, 30 (2d Cir.2006) (“[W]e presume, in the absence of record evidence suggesting otherwise, that a sentencing judge has faithfully discharged her duty to consider the statutory factors.”).
For the foregoing reasons, the judgment is AFFIRMED.